Order entered October 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00358-CV

       IN RE AM RE SYNDICATE, INC. AND SHEVAWN BARDER

           Original proceeding from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-00683-D

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Before the Court is relators’ May 17, 2021 petition for writ of mandamus in

which relators contend the trial court wrongly denied their motion to dismiss

because the parties agreed to mandatory venue of the underlying lawsuit in

Oklahoma County, Oklahoma. The Court requests that real party in interest and

respondent file a response to the petition for writ of mandamus; any response must

be filed by November 12, 2021.


                                            /s/   LANA MYERS
                                                  PRESIDING JUSTICE